UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2015 Date of reporting period :	May 1, 2014 — April 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamMulti-Cap ValueFund Annual report4 | 30 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Financial statements 19 Federal tax information 41 About the Trustees 42 Officers 44 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Value stocks may fail to rebound, and the market may not favor value-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: With the midway point of 2015 at hand, we note the sixth anniversary of the beginning of the U.S. economic expansion as dated by the National Bureau of Economic Research, which tracks the ups and downs of U.S. business cycles. It has also been six years since the beginning of the current bull market in U.S. stocks. Both the expansion and the bull market are longer than average, and both appear to owe their longevity, to some degree, to the extraordinary policy measures undertaken by the Federal Reserve. Recently, however, the Fed has been preparing markets for a shift toward tighter monetary policy. Short-term interest rates could increase for the first time since 2006. While higher interest rates can be a reflection of solid economic conditions, they can also pose a risk to fixed-income investments, and can have a less direct impact on stocks. International markets, which have performed well in early 2015, would also feel the effects of higher rates in the world’s largest economy. In the following pages, your fund’s portfolio manager provides a market outlook in addition to an update on your fund’s performance. With the possibility that markets could begin to move in different directions, it might be a prudent time to consult your financial advisor to determine whether any adjustments or additions to your portfolio are warranted. As the owner of a Putnam fund, you have put your investment in the hands of professional managers who pursue a consistent strategy and have experience in navigating changing market conditions. They, and we, share a deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees June 15, 2015 Performance snapshot Annualized total return (%) comparison as of 4/30/15 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4     Multi-Cap Value Fund Interview with your fund’s portfolio manager James A. Polk, CFA What was the investment environment like for the 12-month reporting period ended April30, 2015? It continued to be a slow-growth global economic environment. The U.S. economy is still growing, but the pace of that growth is slower than might be expected at this stage of the recovery. One of the big issues for investors continued to reside with the U.S. Federal Reserve, with the question of when the Fed will choose to raise short-term interest rates hanging in the balance. The Fed has pledged to raise rates only when the U.S. economy is robust enough to sustain a normalization of rates, and so far that decision has been put off until sometime in the future. The other significant issue influencing the investment environment over the past 12months has been the big decline in oil prices, which started in the late fall of 2014 when Middle East oil producers decided not to cut their production levels. With global energy demand declining and more supply from North American producers coming online, oil prices plummeted. While lower oil prices were beneficial to some sectors of the U.S. economy, other sectors suffered. Health care, consumer discretionary, and information technology were the economy’s best-performing sectors during the period, and energy — the only sector with a negative return over the 12-month period — was the worst performer. Overall, the broad array of stocks in the value universe produced a Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 4/30/15. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Multi-Cap Value Fund     5 high-single-digit return, with stocks of larger-capitalization companies outperforming small-cap companies during a period when the market turned slightly more defensive in its response to a slow-growth environment. How did the fund perform against that backdrop? The fund performed well over the past 12months, outpacing its benchmark, the Russell 3000 Value Index, by a wide margin. The fund’s excess performance was driven exclusively by active portfolio management decisions. Opportune security selection in the health-care, materials, and consumer staples sectors was particularly beneficial to the fund’s strong performance relative to the index. Our decision to maintain a significantly underweight allocation to the energy sector also was helpful. Results were less rewarding for our selection of stocks in the financials and information technology sectors. In terms of the fund’s allocations by market capitalization, its bias toward the smaller end of the market-cap spectrum was not overly helpful, as larger-cap stocks performed better during the period. However, the fund’s security selection in the small-cap arena more than offset that imbalance and was the most significant contributor to relative results by market capitalization. As a value investor, how did you approach the investment environment in the past 12months ended April30, 2015? My approach is to look at the universe of investable stocks along a continuum. At one end of that spectrum are stocks that I might consider as contrarian picks — those that differ from the conventional wisdom — that we believe to be extremely undervalued. At the other end are stocks that tend to represent higher-quality names and tend to be valued at higher price-to-earnings multiples. In the middle — which is where my Sector allocations Allocations are shown as a percentage of the fund’s net assets as of 4/30/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     Multi-Cap Value Fund “Today there is more value in higher-quality companies because you’re not paying a big premium to own them.” Jim Polk team and I tend to spend the most time evaluating opportunities — are stocks that I would call “relative value” names, or stocks that we believe are underpriced compared with their peers. Ideally, we strive to own stocks all along this continuum. Over the past 18months or so, however, I have gradually been shifting the portfolio more toward the higher-value end of that spectrum, so that the fund now owns more of the higher-quality, well-managed, growth-oriented names than it has tended to own in the past. I’ve chosen to move higher up the continuum because I believe the equity markets are now more than fairly valued and are not likely to experience the same kinds of expansion that we saw earlier in this market rally, which is now more than six years old. In today’s market, if one takes a look at the higher-multiple and lower-multiple stocks in any given sector, the dispersion isn’t that significant anymore — certainly not like what it was back in 2009. To me, this suggests that it may be beneficial to pay a little more for a stock that has a greater likelihood for growth. As a result, I have been moving the portfolio toward higher-quality names with better predictability of future earnings, operated by what I consider to be higher-quality management teams. In today’s market, this is how I would define value. Today there is more value in higher-quality companies because you’re not paying a big premium to own them. Top 10 holdings This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 4/30/15. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Multi-Cap Value Fund     7 Which holdings made the most significant contributions to the fund’s results versus the benchmark? We had strong contributions from a handful of names in the health-care sector. In fact, six of the top ten contributors were health-care names. Chief among them was Actavis, a diversified global pharmaceuticals company based in Ireland. Actavis stock jumped on news of its planned acquisition of Allergan, a large U.S. pharmaceuticals firm, and the bidding war with another rival for Allergan’s assets. Actavis was not a benchmark constituent, and thus, as one of the fund’s biggest holdings during the period, its solid performance translated into a very significant positive contribution for the fund’s relative performance. Overweight positions in five other health-care stocks — medical diagnostics firm Alere; medical devices manufacturers Merit Medical Systems, Covidien, and Boston Scientific; and specialty pharmaceutical firm Impax Laboratories — all contributed to the fund’s relative outperformance as investors recognized value in these firms through such catalysts as new management teams, product innovations, and mergers and acquisitions. During the reporting period, we liquidated our positions in Covidien and Impax Laboratories. French beauty products maker Coty was the fund’s third-largest contributor, its share price rising as the firm generated solid revenues from product sales, cut operating costs, and undertook a share buyback program. What stocks were the biggest detractors from relative results? Out-of-index selections in four energy-related names were among the biggest detractors relative to the benchmark, as each of these stocks fell in concert with the big tumble in oil prices during the period. Talisman Energy, Comparison of top sector shifts This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     Multi-Cap Value Fund a Canadian oil and natural gas exploration and production company, was the fund’s most disappointing holding. The fund no longer holds the stock, and Talisman has since been sold to a Spanish energy company. Halliburton, the big U.S.-based oilfield services company, also performed poorly during the period, as did DXP Enterprises, an energy-components distribution firm that the fund sold before period-end, and Transocean, an offshore drilling company that we sold by the end of the period. The fund’s second-biggest detractor was Genworth Financial, a U.S. insurance firm, whose share priced traded down on concerns about the adequacy of liability reserves for the company’s long-term-care products. Looking out through year-end, what is your view of the multi-cap value space? I am in the camp that says the Fed will likely remain on hold for a while yet before it chooses to hike short-term interest rates. The U.S. economy is moving along at a relatively slow pace, inflation is benign, and I believe that the Fed will hold off in normalizing rates until there’s a more robust pace of economic activity. My view is that the equity market isn’t running away from us. By that I mean that I’m not sure there’s a lot of upside left. I don’t think that valuations in the market are particularly compelling at the moment. So my posture toward the immediate future is to be slightly more defensive in the fund’s positioning. I’m doing that by tilting the portfolio a bit more toward higher-quality names with what I believe are better earnings prospects because I don’t feel the fund should pay a big premium for those stocks at the moment. As a practical matter, that also means that the fund has a slightly higher bias toward larger-cap names than it might normally have. With that said, I’m on the lookout, as always, for singular opportunities that the market might present as it finds its next level of performance. Thank you, Jim, for your insights and time today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager James A. Polk has an M.B.A. from Babson College and a B.A. from Colby College. He joined Putnam in 1998 and has been in the investment industry since 1994. Multi-Cap Value Fund     9 IN THE NEWS There seems to be momentum in the U.S. equities market, which is now in its third-longest bull run since 1928. Inflation, as measured by the Consumer Price Index, was –0.1% before seasonal adjustment for the 12months ended March31, 2015, according to the Bureau of Labor Statistics. Low inflation and a resilient U.S. economy generally provide a supportive environment for equities. However, investors appear to be more cautious than celebratory. Uncertainties include the timing of the Federal Reserve’s decision to implement the first hike in short-term interest rates since 2006 and whether the strong dollar could continue to worsen the trade balance, which could in turn reduce gross domestic product. In March, exports grew by less than 1%, according to the Bureau of Economic Analysis, compared with a 7.7% jump in imports in the same month. For now, the S&P 500 Index continues to hover around the 2100 mark. Investors should keep in mind that equities tend to perform well when short-term rates are rising from low levels. The reason is, in part, because rising rates typically signal an improving economy. 10     Multi-Cap Value Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/15 Class A Class B Class C Class M Class R Class Y (inceptiondates) (11/1/99) (1/16/01) (1/16/01) (1/16/01) (4/1/03) (4/2/02) Beforesalescharge Aftersalescharge BeforeCDSC AfterCDSC BeforeCDSC AfterCDSC Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Annualaverage (life of fund) 10.55% 10.13% 10.29% 10.29% 9.73% 9.73% 10.00% 9.75% 10.29% 10.79% 10 years 140.54  126.71  131.55  131.55  123.16  123.16  128.75  120.74  134.65  146.89  Annualaverage 9.17  8.53  8.76  8.76  8.36  8.36  8.63  8.24  8.90  9.46  5 years 90.22  79.28  83.23  81.23  83.29  83.29  85.49  79.00  87.92  92.65  Annualaverage 13.72  12.38  12.88  12.63  12.88  12.88  13.15  12.35  13.45  14.01  3 years 66.51  56.94  62.82  59.82  62.84  62.84  64.04  58.30  65.39  67.83  Annualaverage 18.53  16.21  17.64  16.92  17.65  17.65  17.94  16.55  18.26  18.84  1 year 11.02  4.64  10.23  5.23  10.21  9.21  10.46  6.60  10.76  11.33  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 2% in the fifth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after five years. Multi-Cap Value Fund     11 Comparative index returns For periods ended 4/30/15 Russell 3000 Value Index Lipper Multi-Cap Value Funds category average* Annual average (life of fund) 6.65%    7.38%    10 years 106.81     106.19     Annual average 7.54     7.38     5 years 85.50     79.05     Annual average 13.15     12.28     3 years 60.09     55.42     Annual average 16.98     15.76     1 year 8.96     7.69     Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/15, there were 280, 248, 222, 153, and 47 funds, respectively, in this Lipper category. Change in the value of a $10,000 investmentb ($9,425 after sales charge) Cumulative total return from 4/30/05 to 4/30/15 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $23,155 and $22,316, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $22,074. A $10,000 investment in the fund’s class R and Y shares would have been valued at $23,465 and $24,689, respectively. 12     Multi-Cap Value Fund Fund price and distribution information For the 12-month period ended 4/30/15 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.128 — — $0.030 $0.089 $0.177 Capital gains Long-term gains 1.411 $1.411 $1.411 1.411 1.411 1.411 Short-term gains 0.206 0.206 0.206 0.206 0.206 0.206 Total $1.745 $1.617 $1.617 $1.647 $1.706 $1.794 Share value Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue 4/30/14 $19.47 $20.66 $18.27 $18.21 $18.74 $19.42 $19.10 $19.49 4/30/15 19.81 21.02 18.47 18.40 19.00 19.69 19.39 19.84 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/15 Class A Class B Class C Class M Class R Class Y (inceptiondates) (11/1/99) (1/16/01) (1/16/01) (1/16/01) (4/1/03) (4/2/02) Beforesalescharge Aftersalescharge BeforeCDSC AfterCDSC BeforeCDSC AfterCDSC Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Annualaverage (life of fund) 10.72% 10.29% 10.45% 10.45% 9.89% 9.89% 10.16% 9.91% 10.45% 10.95% 10 years 134.60  121.11  125.88  125.88  117.61  117.61  123.01  115.21  128.77  140.67  Annualaverage 8.90  8.26  8.49  8.49  8.09  8.09  8.35  7.97  8.63  9.18  5 years 103.66  91.95  96.09  94.09  96.18  96.18  98.57  91.62  101.14  106.12  Annualaverage 15.29  13.93  14.42  14.18  14.43  14.43  14.71  13.89  15.00  15.56  3 years 65.70  56.17  61.92  58.92  61.94  61.94  63.15  57.44  64.37  66.93  Annualaverage 18.33  16.02  17.43  16.70  17.43  17.43  17.72  16.33  18.02  18.63  1 year 12.24  5.79  11.35  6.35  11.39  10.39  11.61  7.71  11.94  12.50  See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Multi-Cap Value Fund     13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/14 1.11% 1.86% 1.86% 1.61% 1.36% 0.86% Annualized expense ratio for the six-month period ended 4/30/15* 1.06% 1.81% 1.81% 1.56% 1.31% 0.81% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2014, to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.43 $9.26 $9.26 $7.98 $6.71 $4.15 Ending value (after expenses) $1,066.90 $1,063.30 $1,063.00 $1,064.30 $1,066.20 $1,068.40 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/15. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14     Multi-Cap Value Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2015, use the following calculation method. To find the value of your investment on November 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.31 $9.05 $9.05 $7.80 $6.56 $4.06 Ending value (after expenses) $1,019.54 $1,015.82 $1,015.82 $1,017.06 $1,018.30 $1,020.78 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/15. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Multi-Cap Value Fund     15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 2% during the fifth year. After the fifth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 3000 Value Index is an unmanaged index of those companies in the Russell 3000 Index chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 16     Multi-Cap Value Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2015, Putnam employees had approximately $498,000,000 and the Trustees had approximately $142,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Multi-Cap Value Fund     17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18     Multi-Cap Value Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset typeand industry sector, country, or state to show areas of concentration anddiversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they wereearned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Multi-Cap Value Fund     19 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Investment Funds: We have audited the accompanying statement of assets and liabilities of Putnam Multi-Cap Value Fund (the fund), a series of Putnam Investment Funds, including the fund’s portfolio, as of April 30, 2015, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of April 30, 2015, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Multi-Cap Value Fund as of April 30, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, MassachusettsJune 15, 2015 20     Multi-Cap Value Fund The fund’s portfolio 4/30/15 COMMON STOCKS (96.6%)* Shares Value Aerospace and defense (6.5%) Honeywell International, Inc. 73,500 $7,417,620 L-3 Communications Holdings, Inc. 92,100 10,583,211 Northrop Grumman Corp. 46,700 7,193,668 Orbital ATK, Inc. 48,400 3,540,944 28,735,443 Banks (6.8%) BankUnited, Inc. 53,341 1,752,785 Fifth Third Bancorp 100,400 2,008,000 First Republic Bank 130,300 7,595,187 JPMorgan Chase & Co. 111,400 7,047,164 Old National Bancorp 154,600 2,111,836 Opus Bank 78,200 2,447,660 PacWest Bancorp 113,900 5,136,890 Regions Financial Corp. 186,400 1,832,312 29,931,834 Beverages (3.2%) Coca-Cola Enterprises, Inc. 315,000 13,989,150 13,989,150 Capital markets (2.3%) Ameriprise Financial, Inc. 38,462 4,818,519 E*Trade Financial Corp. † 189,900 5,467,221 10,285,740 Chemicals (1.7%) Axalta Coating Systems, Ltd. † 64,200 1,969,656 CF Industries Holdings, Inc. 8,500 2,443,495 Quaker Chemical Corp. 15,900 1,323,198 Sherwin-Williams Co. (The) 6,300 1,751,400 7,487,749 Commercial services and supplies (3.0%) Civeo Corp. 636,800 2,973,856 Deluxe Corp. 63,400 4,105,150 Tyco International PLC 159,720 6,289,774 13,368,780 Containers and packaging (5.0%) Packaging Corp. of America 40,100 2,774,519 Sealed Air Corp. 129,700 5,914,320 Silgan Holdings, Inc. 248,542 13,388,958 22,077,797 Diversified consumer services (0.7%) Chegg, Inc. †S 396,400 2,945,252 2,945,252 Diversified telecommunication services (1.0%) CenturyLink, Inc. 125,000 4,495,000 4,495,000 Electric utilities (2.2%) Edison International 83,500 5,088,490 Entergy Corp. 62,500 4,823,750 9,912,240 Electrical equipment (1.8%) AMETEK, Inc. 153,475 8,045,160 8,045,160 Multi-Cap Value Fund     21 COMMON STOCKS (96.6%)* cont. Shares Value Electronic equipment, instruments, and components (0.4%) Anixter International, Inc. † 23,490 $1,658,394 1,658,394 Energy equipment and services (1.3%) Halliburton Co. 114,300 5,594,985 5,594,985 Food products (2.8%) JM Smucker Co. (The) 48,500 5,622,120 Kellogg Co. 31,800 2,013,894 Pinnacle Foods, Inc. 114,096 4,626,593 12,262,607 Health-care equipment and supplies (8.2%) Alere, Inc. † 183,775 8,725,637 Becton Dickinson and Co. 44,600 6,282,802 Boston Scientific Corp. † 565,600 10,078,992 C.R. Bard, Inc. 17,500 2,915,150 Derma Sciences, Inc. † 164,500 1,299,550 Merit Medical Systems, Inc. † 294,823 5,722,514 OraSure Technologies, Inc. † 209,700 1,321,110 36,345,755 Health-care providers and services (1.6%) Mednax, Inc. † 97,700 6,915,206 6,915,206 Hotels, restaurants, and leisure (1.0%) Penn National Gaming, Inc. † 113,700 1,828,296 Wynn Resorts, Ltd. 24,500 2,721,215 4,549,511 Household durables (3.8%) Harman International Industries, Inc. 44,400 5,788,872 Jarden Corp. † 111,500 5,706,570 Whirlpool Corp. 29,800 5,232,880 16,728,322 Independent power and renewable electricity producers (0.7%) NRG Energy, Inc. 119,000 3,003,560 3,003,560 Insurance (5.1%) American International Group, Inc. 156,100 8,786,869 Genworth Financial, Inc. Class A † 295,300 2,595,687 Hartford Financial Services Group, Inc. (The) 146,534 5,974,191 Prudential PLC (United Kingdom) 106,145 2,648,884 XL Group PLC 70,850 2,627,118 22,632,749 IT Services (2.0%) Computer Sciences Corp. 76,800 4,949,760 Fidelity National Information Services, Inc. 65,100 4,068,099 9,017,859 Leisure products (1.7%) LeapFrog Enterprises, Inc. † 251,200 567,712 Mattel, Inc. 125,800 3,542,528 Vista Outdoor, Inc. † 74,700 3,268,872 7,379,112 22     Multi-Cap Value Fund COMMON STOCKS (96.6%)* cont. Shares Value Machinery (3.1%) Oshkosh Corp. 41,800 $2,250,512 Snap-On, Inc. 58,200 8,703,810 Wabtec Corp. 28,628 2,692,463 13,646,785 Media (1.3%) Regal Entertainment Group Class AS 260,700 5,735,400 5,735,400 Multi-utilities (2.3%) Ameren Corp. 167,600 6,861,544 PG&E Corp. 66,200 3,503,304 10,364,848 Oil, gas, and consumable fuels (4.2%) EOG Resources, Inc. 67,600 6,689,020 EP Energy Corp. Class A †S 218,100 3,221,337 Gulfport Energy Corp. † 42,000 2,055,480 QEP Resources, Inc. 114,200 2,569,500 Scorpio Tankers, Inc. 191,400 1,787,676 Whiting Petroleum Corp. † 64,600 2,448,986 18,771,999 Personal products (3.1%) Avon Products, Inc.S 423,333 3,458,631 Coty, Inc. Class A † 323,100 7,725,321 Estee Lauder Cos., Inc. (The) Class A 34,100 2,771,989 13,955,941 Pharmaceuticals (7.0%) Actavis PLC † 48,000 13,577,280 Endo International PLC † 72,500 6,094,713 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 189,400 11,443,548 31,115,541 Real estate investment trusts (REITs) (3.7%) American Campus Communities, Inc. 34,000 1,364,760 American Capital Agency Corp. 145,900 3,010,647 Equity Lifestyle Properties, Inc. 27,400 1,447,268 LaSalle Hotel Properties 64,300 2,359,167 NorthStar Realty Finance Corp. 432,300 8,109,947 16,291,789 Real estate management and development (0.6%) RE/MAX Holdings, Inc. Class A 85,516 2,889,586 2,889,586 Road and rail (2.2%) Genesee & Wyoming, Inc. Class A † 40,600 3,773,770 Union Pacific Corp. 55,900 5,938,257 9,712,027 Semiconductors and semiconductor equipment (2.2%) Maxim Integrated Products, Inc. 42,400 1,391,992 Micron Technology, Inc. † 218,100 6,135,152 ON Semiconductor Corp. † 191,900 2,210,688 9,737,832 Software (0.3%) Symantec Corp. 50,800 1,266,190 1,266,190 Multi-Cap Value Fund     23 COMMON STOCKS (96.6%)* cont. Shares Value Specialty retail (2.9%) Best Buy Co., Inc. 125,200 $4,338,180 GNC Holdings, Inc. Class A 49,400 2,126,670 Michaels Cos., Inc. (The) † 110,153 2,848,557 TJX Cos., Inc. (The) 57,400 3,704,596 13,018,003 Technology hardware, storage, and peripherals (0.3%) QLogic Corp. † 103,700 1,524,390 1,524,390 Textiles, apparel, and luxury goods (0.6%) Hanesbrands, Inc. 86,000 2,672,880 2,672,880 Total common stocks (cost $343,694,958) $428,065,416 SHORT-TERM INVESTMENTS (7.0%)* Shares Value Putnam Cash Collateral Pool, LLC 0.22%d 14,515,200 $14,515,200 Putnam Short Term Investment Fund 0.07%L 16,509,353 16,509,353 Total short-term investments (cost $31,024,553) $31,024,553 TOTAL INVESTMENTS Total investments (cost $374,719,511) $459,089,969 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2014 through April 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $443,323,369. † This security is non-income-producing.  d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period.  L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period.  S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). 24     Multi-Cap Value Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $53,028,480 $— $— Consumer staples 40,207,698 — — Energy 24,366,984 — — Financials 79,382,814 2,648,884 — Health care 74,376,502 — — Industrials 73,508,195 — — Information technology 23,204,665 — — Materials 29,565,546 — — Telecommunication services 4,495,000 — — Utilities 23,280,648 — — Total common stocks 425,416,532 2,648,884 — Short-term investments $16,509,353 $14,515,200 $— Totals by level $441,925,885 $17,164,084 $— *Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. The accompanying notes are an integral part of these financial statements. Multi-Cap Value Fund     25 Statement of assets and liabilities 4/30/15 ASSETS Investment in securities, at value, including $13,814,621 of securities on loan (Note 1): Unaffiliated issuers (identified cost $343,694,958) $428,065,416 Affiliated issuers (identified cost $31,024,553) (Notes 1 and 5) 31,024,553 Cash 1 Dividends, interest and other receivables 246,690 Receivable for shares of the fund sold 561,528 Receivable for investments sold 4,037,536 Prepaid assets 40,571 Total assets 463,976,295 LIABILITIES Payable for investments purchased 4,910,582 Payable for shares of the fund repurchased 536,312 Payable for compensation of Manager (Note 2) 202,975 Payable for custodian fees (Note 2) 4,909 Payable for investor servicing fees (Note 2) 130,402 Payable for Trustee compensation and expenses (Note 2) 133,052 Payable for administrative services (Note 2) 1,345 Payable for distribution fees (Note 2) 111,703 Collateral on securities loaned, at value (Note 1) 14,515,200 Other accrued expenses 106,446 Total liabilities 20,652,926 Net assets $443,323,369 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $343,997,759 Undistributed net investment income (Note 1) 811,989 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 14,141,856 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 84,371,765 Total — Representing net assets applicable to capital shares outstanding $443,323,369 (Continued on next page) The accompanying notes are an integral part of these financial statements. 26     Multi-Cap Value Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($356,142,324 divided by 17,978,631 shares) $19.81 Offering price per class A share (100/94.25 of $19.81)* $21.02 Net asset value and offering price per class B share ($8,138,042 divided by 440,665 shares)** $18.47 Net asset value and offering price per class C share ($24,124,698 divided by 1,311,144 shares)** $18.40 Net asset value and redemption price per class M share ($4,547,120 divided by 239,310 shares) $19.00 Offering price per class M share (100/96.50 of $19.00)* $19.69 Net asset value, offering price and redemption price per class R share ($16,326,876 divided by 842,239 shares) $19.39 Net asset value, offering price and redemption price per class Y share ($34,044,309 divided by 1,716,210 shares) $19.84 *  On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. **  Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Multi-Cap Value Fund     27 Statement of operations Year ended 4/30/15 INVESTMENT INCOME Dividends (net of foreign tax of $34,547) $6,466,609 Interest (including interest income of $14,542 from investments in affiliated issuers) (Note 5) 14,542 Securities lending (Note 1) 86,956 Total investment income 6,568,107 EXPENSES Compensation of Manager (Note 2) 2,291,944 Investor servicing fees (Note 2) 837,570 Custodian fees (Note 2) 15,349 Trustee compensation and expenses (Note 2) 16,374 Distribution fees (Note 2) 1,260,350 Administrative services (Note 2) 10,189 Other 236,291 Total expenses 4,668,067 Expense reduction (Note 2) (47,804) Net expenses 4,620,263 Net investment income 1,947,844 Net realized gain on investments (Notes 1 and 3) 36,920,428 Net realized gain on foreign currency transactions (Note 1) 1,123 Net realized gain on written options (Notes 1 and 3) 652,966 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 1,307 Net unrealized appreciation of investments during the year 3,495,694 Net gain on investments 41,071,518 Net increase in net assets resulting from operations $43,019,362 The accompanying notes are an integral part of these financial statements. 28     Multi-Cap Value Fund Statement of changes in net assets INCREASE IN NET ASSETS Year ended 4/30/15 Year ended 4/30/14 Operations: Net investment income $1,947,844 $2,967,660 Net realized gain on investments and foreign currency transactions 37,574,517 46,304,977 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,497,001 37,799,610 Net increase in net assets resulting from operations 43,019,362 87,072,247 Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (2,115,331) (1,728,570) Class B — — Class C — — Class M (6,543) (5,371) Class R (62,831) (40,218) Class Y (238,742) (164,504) Net realized short-term gain on investments Class A (3,403,917) — Class B (88,981) — Class C (235,978) — Class M (44,930) — Class R (145,430) — Class Y (277,858) — From net realized long-term gain on investments Class A (23,315,176) — Class B (609,474) — Class C (1,616,338) — Class M (307,749) — Class R (996,121) — Class Y (1,903,190) — Increase from capital share transactions (Note 4) 35,455,809 2,277,796 Total increase in net assets 43,106,582 87,411,380 NET ASSETS Beginning of year 400,216,787 312,805,407 End of year (including undistributed net investment income of $811,989 and $1,333,534, respectively) $443,323,369 $400,216,787 The accompanying notes are an integral part of these financial statements. Multi-Cap Value Fund     29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss)a Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Fromnet realized gain on investments Totaldistributions Redemption fees Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%)b Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)c Ratio of net investment income (loss) to average netassets (%) Portfolio turnover (%) Class A April 30, 2015 $19.47 .10 1.99 2.09 (.13) (1.62) (1.75) — — $19.81 11.02 $356,142 1.07 .52 86 April 30, 2014 15.27 .16 4.14 4.30 (.10) — (.10) — — 19.47 28.21 327,158 1.11 .88 77 April 30, 2013 13.26 .14 2.08 2.22 (.21) — (.21) — — 15.27 16.98 259,910 1.15 1.04 81 April 30, 2012 13.49 .04 (.22) (.18) (.05) — (.05) — —e 13.26 (1.28) 418,178 1.17 .32 82 April 30, 2011 11.66 .01 1.82 1.83 —d — —d —d — 13.49 15.71 477,121 1.18 .06 98 Class B April 30, 2015 $18.27 (.04) 1.86 1.82 — (1.62) (1.62) — — $18.47 10.23 $8,138 1.82 (.22) 86 April 30, 2014 14.36 .02 3.89 3.91 — 18.27 27.23 8,681 1.86 .13 77 April 30, 2013 12.48 .04 1.95 1.99 (.11) — (.11) — — 14.36 16.10 9,179 1.90 .34 81 April 30, 2012 12.74 (.05) (.21) (.26) — —e 12.48 (2.04) 11,422 1.92 (.45) 82 April 30, 2011 11.09 (.08) 1.73 1.65 — — — —d — 12.74 14.88 16,283 1.93 (.69) 98 Class C April 30, 2015 $18.21 (.04) 1.85 1.81 — (1.62) (1.62) — — $18.40 10.21 $24,125 1.82 (.24) 86 April 30, 2014 14.31 .02 3.88 3.90 — 18.21 27.25 21,011 1.86 .13 77 April 30, 2013 12.46 .05 1.94 1.99 (.14) — (.14) — — 14.31 16.12 15,532 1.90 .37 81 April 30, 2012 12.72 (.05) (.21) (.26) — —e 12.46 (2.04) 14,876 1.92 (.44) 82 April 30, 2011 11.07 (.08) 1.73 1.65 — — — —d — 12.72 14.91 18,569 1.93 (.70) 98 Class M April 30, 2015 $18.74 — 1.91 1.91 (.03) (1.62) (1.65) — — $19.00 10.46 $4,547 1.57 .02 86 April 30, 2014 14.71 .06 3.99 4.05 (.02) — (.02) — — 18.74 27.56 4,349 1.61 .38 77 April 30, 2013 12.80 .08 2.00 2.08 (.17) — (.17) — — 14.71 16.42 3,673 1.65 .62 81 April 30, 2012 13.04 (.02) (.22) (.24) — —e 12.80 (1.84) 3,750 1.67 (.19) 82 April 30, 2011 11.32 (.05) 1.77 1.72 — — — —d — 13.04 15.19 4,158 1.68 (.44) 98 Class R April 30, 2015 $19.10 .05 1.95 2.00 (.09) (1.62) (1.71) — — $19.39 10.76 $16,327 1.32 .26 86 April 30, 2014 14.98 .11 4.08 4.19 (.07) — (.07) — — 19.10 27.97 12,301 1.36 .63 77 April 30, 2013 13.03 .11 2.04 2.15 (.20) — (.20) — — 14.98 16.69 8,787 1.40 .86 81 April 30, 2012 13.27 .01 (.23) (.22) (.02) — (.02) — —e 13.03 (1.62) 8,819 1.42 .07 82 April 30, 2011 11.49 (.02) 1.80 1.78 — — — —d — 13.27 15.49 10,832 1.43 (.20) 98 Class Y April 30, 2015 $19.49 .15 2.00 2.15 (.18) (1.62) (1.80) — — $19.84 11.33 $34,044 .82 .76 86 April 30, 2014 15.28 .20 4.15 4.35 (.14) — (.14) — — 19.49 28.54 26,716 .86 1.11 77 April 30, 2013 13.29 .18 2.08 2.26 (.27) — (.27) — — 15.28 17.28 15,724 .90 1.36 81 April 30, 2012 13.53 .07 (.22) (.15) (.09) — (.09) — —e 13.29 (1.08) 15,357 .92 .56 82 April 30, 2011 11.69 .04 1.83 1.87 (.03) — (.03) —d — 13.53 16.04 15,088 .93 .38 98 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 30 Multi-Cap Value Fund Multi-Cap Value Fund 31 Financial highlights (Continued) aPer share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. bTotal return assumes dividend reinvestment and does not reflect the effect of sales charges. cIncludes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. dAmount represents less than $0.01 per share. eReflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 32     Multi-Cap Value Fund Notes to financial statements 4/30/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from May 1, 2014 through April 30, 2015. Putnam Multi-Cap Value Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation and, as a secondary objective, current income. The fund invests mainly in common stocks of U.S. companies of any size, with a focus on value stocks. Value stocks are issued by companies that Putnam Management believes are currently undervalued by the market. If Putnam Management is correct and other investors ultimately recognize the value of the company, the price of its stock may rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately five years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within five years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are Multi-Cap Value Fund     33 reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. 34     Multi-Cap Value Fund Options contracts The fund uses options contracts to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $14,515,200 and the value of securities loaned amounted to $13,814,621. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Multi-Cap Value Fund     35 Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions and from nontaxable dividends. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $45,942 to decrease undistributed net investment income, $1,946 to decrease paid-in-capital and $47,888 to increase accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $89,686,538 Unrealized depreciation (5,847,819) Net unrealized appreciation 83,838,719 Undistributed ordinary income 811,989 Undistributed long-term gain 10,661,215 Undistributed short-term gain 4,012,385 Cost for federal income tax purposes $375,251,250 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. 36     Multi-Cap Value Fund Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $681,644 ClassB 16,769 ClassC 44,648 ClassM 8,770 ClassR 28,315 ClassY 57,424 Total $837,570 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $800 under the expense offset arrangements and by $47,004 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $261, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Multi-Cap Value Fund     37 Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $850,323 ClassB 83,643 ClassC 222,827 ClassM 32,819 ClassR 70,738 Total $1,260,350 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $50,900 and $447 from the sale of classA and classM shares, respectively, and received $7,006 and $616 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $3 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $343,352,679 $343,473,192 U.S. government securities (Long-term) — — Total $343,352,679 $343,473,192 Written option transactions during the reporting period are summarized as follows: Written option contract amounts Written option premiums Written options outstanding at the beginning of the reporting period $— $— Options opened 1,070,436 652,966 Options exercised — — Options expired (1,070,436) (652,966) Options closed — — Written options outstanding at the end of the reporting period $— $— Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 4/30/15 Year ended 4/30/14 ClassA Shares Amount Shares Amount Shares sold 2,649,444 $52,545,777 1,940,303 $34,755,400 Shares issued in connection with reinvestment of distributions 1,435,035 27,466,509 90,211 1,670,704 4,084,479 80,012,286 2,030,514 36,426,104 Shares repurchased (2,910,479) (57,614,845) (2,249,243) (39,771,881) Net increase (decrease) 1,174,000 $22,397,441 (218,729) $(3,345,777) 38     Multi-Cap Value Fund Year ended 4/30/15 Year ended 4/30/14 ClassB Shares Amount Shares Amount Shares sold 87,573 $1,623,466 92,100 $1,560,632 Shares issued in connection with reinvestment of distributions 37,189 665,675 — — 124,762 2,289,141 92,100 1,560,632 Shares repurchased (159,190) (2,944,079) (256,214) (4,271,831) Net decrease (34,428) $(654,938) (164,114) $(2,711,199) Year ended 4/30/15 Year ended 4/30/14 ClassC Shares Amount Shares Amount Shares sold 267,849 $4,925,502 211,280 $3,580,144 Shares issued in connection with reinvestment of distributions 94,399 1,683,133 — — 362,248 6,608,635 211,280 3,580,144 Shares repurchased (204,845) (3,775,627) (142,883) (2,387,601) Net increase 157,403 $2,833,008 68,397 $1,192,543 Year ended 4/30/15 Year ended 4/30/14 ClassM Shares Amount Shares Amount Shares sold 15,995 $305,287 19,134 $341,988 Shares issued in connection with reinvestment of distributions 19,303 355,183 297 5,311 35,298 660,470 19,431 347,299 Shares repurchased (28,059) (537,170) (37,103) (624,384) Net increase (decrease) 7,239 $123,300 (17,672) $(277,085) Year ended 4/30/15 Year ended 4/30/14 ClassR Shares Amount Shares Amount Shares sold 355,764 $6,866,843 205,961 $3,620,951 Shares issued in connection with reinvestment of distributions 61,655 1,156,030 2,151 39,109 417,419 8,022,873 208,112 3,660,060 Shares repurchased (219,346) (4,252,501) (150,370) (2,617,586) Net increase 198,073 $3,770,372 57,742 $1,042,474 Year ended 4/30/15 Year ended 4/30/14 ClassY Shares Amount Shares Amount Shares sold 795,576 $15,919,559 613,860 $11,337,202 Shares issued in connection with reinvestment of distributions 115,969 2,220,807 8,024 148,601 911,545 18,140,366 621,884 11,485,803 Shares repurchased (566,007) (11,153,740) (280,255) (5,108,963) Net increase 345,538 $6,986,626 341,629 $6,376,840 Multi-Cap Value Fund     39 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $12,326,395 $155,646,056 $151,463,098 $14,542 $16,509,353 Totals $12,326,395 $155,646,056 $151,463,098 $14,542 $16,509,353 *Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $—* Written equity option contracts (contract amount) (Note 3) $—* Warrants (number of warrants) 22,000 *For the reporting period, there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. As of the close of the reporting period, the fund did not hold any derivative instruments. Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Total Equity contracts $(203,383) $(203,383) Total $(203,383) $(203,383) 40     Multi-Cap Value Fund Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $33,140,532 as a capital gain dividend with respect to the taxable year ended April 30, 2015, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 46.42% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 52.73%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $1,454 of distributions paid as qualifying to be taxed as interest-related dividends. The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. Multi-Cap Value Fund     41 About the Trustees Independent Trustees Liaquat Ahamed Born 1952, Trustee since 2012 Principal occupations during past five years: Pulitzer Prize-winning author of Lords of Finance: The Bankers Who Broke the World, whose articles on economics have appeared in such publications as the New York Times, Foreign Affairs, and the Financial Times. Director of Aspen Insurance Co., a New York Stock Exchange company, and Chair of the Aspen Board’s Investment Committee. Trustee of the Brookings Institution. Other directorships: The Rohatyn Group, an emerging-market fund complex that manages money for institutions Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Current Board member of The Denver Foundation. Former Chair and current Board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, the Children’s Hospital of Colorado. Other directorships: Buckeye Partners, L.P., a publicly traded master limited partnership focused on pipeline transport, storage, and distribution of petroleum products; Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. President Emeritus and former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security AdvisoryBoard. Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: From 2009 until 2012, served as Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company Katinka Domotorffy Born 1975, Trustee since 2012 Principal occupations during past five years: Voting member of the Investment Committees of the Anne Ray Charitable Trust and Margaret A. Cargill Foundation, part of the Margaret A. Cargill Philanthropies. Until 2011, Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management. Other directorships: Reach Out and Read of Greater New York, an organization dedicated to promoting childhood literacy; Great Lakes Science Center John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Global Markets and Corporate Ownership at The Columbia University Law School. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company 42     Multi-Cap Value Fund Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra; Prior to April 2013, served as Director of TransCanada Corporation and TransCanada Pipelines Ltd., energy companies focused on natural gas transmission, oil pipelines and power services Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Serves on the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Director of Beth Israel Deaconess Care Organization. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Eversource Corporation, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate, and Chairman of its Investment Committee. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: Prior to April 2014, served as Director of TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008 and, since 2014, President and Chief Executive Officer of Great-West Financial, a financial services company that provides retirement savings plans, life insurance, and annuity and executive benefits products, and of Great-West Lifeco U.S. Inc., a holding company that owns Putnam Investments and Great-West Financial. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Multi-Cap Value Fund     43 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Executive Vice President, Principal Executive Officer, and Compliance Liaison Since 2004 Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Since 2002 Chief of Operations, Putnam Investments and Putnam Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments, Putnam Management, and Putnam Retail Management Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Since 2007 Chief Compliance Officer, Putnam Investments, Putnam Management, and Putnam Retail Management Michael J. Higgins (Born 1976) Vice President, Treasurer, and Clerk Since 2010 Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Janet C. Smith (Born 1965) Vice President, Principal Accounting Officer, and Assistant Treasurer Since 2007 Director of Fund Administration Services, Putnam Investments and Putnam Management Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Investments and Putnam Management James P. Pappas (Born 1953) Vice President Since 2004 Director of Trustee Relations, Putnam Investments and Putnam Management Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Since 2002 Director of Operational Compliance, Putnam Investments and Putnam Retail Management Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 44     Multi-Cap Value Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Independent RegisteredPublic Accounting Firm KPMG LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannCharles B. CurtisRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam Multi-Cap Value Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees April 30, 2015	$36,248	$ — $4,285	$ — April 30, 2014	$35,046	$ — $4,200	$ — For the fiscal years ended April 30, 2015 and April 30, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $4,285 and $4,200 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
